—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents John C. Gallagher, the Suffolk County Police Department, and the County of Suffolk, dated May 13, 1998, terminating the petitioner from his employment as a Suffolk County Police Officer, the petitioner appeals from a decision of the Supreme Court, Suffolk County (Kitson, J.), dated August 23, 2000.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509). Smith, J.P., Friedmann, Adams and Cozier, JJ., concur.